        Case 2:19-cv-01639-CBM-MAA Document 9 Filed 03/07/19 Page 1 of 2 Page ID #:527

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                  Central District of California


                                                                )
                                                                )
LILLEBABY, LLC, a Delaware limited liability                    )
company                                                         )
                            Plaintiff(s)
                                                                )
                                                                )
                                 v.                                    Civil Action No.   2:19-cv-1639 - CAS (MAAx)
                                                                )
                                                                )
                                                                )
THE ERGO BABY CARRIER INC., a Hawaiian                          )
corporation                                                     )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
    The Ergo Baby Carrier Inc.
    c/o CT Corporation System, Registered Agent for Service of Process
    818 West Seventh Street, Suite 930
    Los Angeles, CA 90017


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
     Venable LLP
     Sarah S. Brooks (SBN 266292); ssbrooks@venable.com
     2049 Century Park East, Suite 2300, Los Angeles, CA 90067
     Telephone: (310) 229-9900; Facsimile: (310) 229-9901


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:      3/07/2019
                                                                                     Signature of Clerk or Deputy
                                                                                                           D      Clerk




                                                                                                            American LegalNet, Inc.
                                                                                                            www.FormsWorkFlow.com
        Case 2:19-cv-01639-CBM-MAA Document 9 Filed 03/07/19 Page 2 of 2 Page ID #:528

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)

              I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

              I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual’s last known address; or

              I served the summons on (name of individual)                                                                       , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

              I returned the summons unexecuted because                                                                                ; or

              Other (specify):




          My fees are $                           for travel and $                   for services, for a total of $ 0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server’s signature



                                                                                        Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc:




                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
